DETAILED ACTION
	This is a Notice of Allowance for application 16/809,193.
Claims 1-15 are pending.
Claims 1-15 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas DaMario on 05/05/2022.
The application has been amended as follows: 
	
Amend claim 2 to define --The barricade system of Claim 1, wherein when the barricade system is in the stowed state:
the first handle is nested in the first handle recess on the first surface such that the first handle is 1) parallel with at least one of the upper side and the lower side, 2) parallel with at least one of the first surface and the second surface, and 3) perpendicular to at least one of the first lateral side and the second lateral side; and 
the first leg is nested underneath the lower side such that the first leg is parallel with at least one of the first surface and the second surface, and
wherein when the barricade system is in the deployed state:
the first handle is nested in the first handle recess on the first surface such that the first handle is 1) parallel with at least one of the upper side and the lower side, 2) parallel with at least one of the first surface and the second surface, and 3) perpendicular to at least one of the first lateral side and the second lateral side; and
the first leg is deployed such that the first leg is perpendicular to at least one of the first surface and the second surface.--;

Amend line 6 of claim 9 to define --and a handle post--;

Amend claim 10 to define --The barricade system of Claim 9, wherein when the barricade system is in the stowed state:
the first handle is nested in the first handle recess on the first surface such that the first handle is 1) parallel with at least one of the upper side and the lower side, 2) parallel with at least one of the first surface and the second surface, and 3) perpendicular to at least one of the first lateral side and the second lateral side;
the second handle is nested in the second handle recess on the first surface such that the second handle is 1) parallel with at least one of the upper side and the lower side, 2) parallel with at least one of the first surface and the second surface, and 3) perpendicular to at least one of the first lateral side and the second lateral side;
the third handle is nested in the third handle recess on the second surface such that the third handle is 1) parallel with at least one of the upper side and the lower side, 2) parallel with at least one of the first surface and the second surface, and 3) perpendicular to at least one of the first lateral side and the second lateral side; and
each of the first leg, the second leg, and the third leg is nested underneath the lower side such that the first leg is parallel with at least one of the first surface and the second surface.--;

Amend claim 11 to define -- The barricade system of Claim 10, wherein when the barricade system is in the deployed state:
the first handle is nested in the first handle recess on the first surface such that the first handle is 1) parallel with at least one of the upper side and the lower side, 2) parallel with at least one of the first surface and the second surface, and 3) perpendicular to at least one of the first lateral side and the second lateral side;
the second handle is nested in the second handle recess on the first surface such that the second handle is 1) parallel with at least one of the upper side and the lower side, 2) parallel with at least one of the first surface and the second surface, and 3) perpendicular to at least one of the first lateral side and the second lateral side;
the third handle is nested in the third handle recess on the second surface such that the third handle is 1) parallel with at least one of the upper side and the lower side, 2) parallel with at least one of the first surface and the second surface, and 3) perpendicular to at least one of the first lateral side and the second lateral side,
wherein the first leg 
wherein the second leg 
wherein the third leg 

Allowable Subject Matter
Claims 1-15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, such as Calby (U.S. Publication 2020/0018025), Maus et al. (U.S. Patent 9,624,630), and Christensen et al. (U.S. Patent 7,540,682), disclose that barriers are highly well known in the art to include legs which can rotate relative to the barrier so as to extend parallel with the barrier to form a stowed configuration or perpendicular to the barrier to form a use configuration. However, such prior art references do not disclose use of a handle portion where rotation of the handle portion 180 degrees rotates the leg portion 90 degrees between such orientations and modifying the prior art of record to meet each and every feature of the claimed invention could only be done through impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635